Citation Nr: 0941701	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  05-33 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for aid and attendance of another person.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151, claimed as a result of 
negligent treatment for metastatic bladder cancer at a 
Department of Veterans Affairs (VA) medical facility.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran has unverified service from March 26, 1942 to 
January 29, 1957 and verified active service from January 30, 
1958 to September 30, 1962.  The Veteran died in early 1986.  
The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
VA Regional Office (RO) in San Juan, Puerto Rico, that denied 
the appellant's claims of entitlement to special monthly 
pension based on the need for aid and attendance of another 
person or housebound status and entitlement to DIC pursuant 
to 38 U.S.C.A. § 1151.

By rating decision dated in August 2006, the RO granted the 
appellant's claim of entitlement to special monthly pension 
based on housebound status.   As the award of special monthly 
pension based on housebound status is a lesser benefit than 
special monthly pension based on the need for aid and 
attendance of another person, the issue remains on appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that at the time of her July 2006 Substantive 
Appeal, the appellant perfected a claim of entitlement to 
service connection for the cause of the Veteran's death, 
previously denied by a September 2005 RO rating decision.  
However, prior to the transfer and certification of the 
appellant's case to the Board, she properly withdrew her 
claim of entitlement to service connection for the cause of 
the Veteran's death by an April 2008 statement.  Thus, such 
issue is not before the Board. 

The issue of entitlement to DIC pursuant to 38 U.S.C.A. § 
1151, addressed in the REMAND portion of the decision below, 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is she a patient in a nursing home because of 
mental or physical incapacity.

2.  The appellant's conditions do not render her permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance of another person.  She is able to walk unaided 
and is independent in self-care and activities of daily 
living.  She is able to leave her house at her discretion.  
She has no physical or mental incapacity requiring regular 
care or assistance against dangers in her daily environment.


CONCLUSION OF LAW

The criteria for special monthly pension based on the need of 
regular aid and attendance of another person have not been 
met.  38 U.S.C.A. §§ 1502, 1521 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.351(a)(5), 3.352 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
in the record:  (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The VCAA notice requirements apply to all five elements of a 
service connection claim, including:  (1)  Veteran status; 
(2) existence of a disability; (3) a connection between the  
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ). Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).

In the instant case, the appellant was advised in a February 
2004 letter, sent prior to the initial unfavorable rating 
decision issued in February 2005, of the evidence and 
information necessary to substantiate her claim of 
entitlement to special monthly pension based on the need for 
aid and attendance or on account of being housebound.  In a 
letter dated in July 2004, also sent prior to the initial 
unfavorable rating decision issued in February 2005, the 
appellant was advised of the evidence and information 
necessary to substantiate her claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151.  Both letters advised the 
appellant as to her and VA's respective responsibilities in 
obtaining such evidence and information.  

An April 2008 VCAA letter also informed the appellant 
regarding the appropriate disability rating or effective date 
to be assigned.  Since the Board has concluded that the 
preponderance of the evidence is against the claim of 
entitlement to special monthly pension based on the need for 
aid and attendance of another person, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant was afforded a VA Aid and Attendance 
examination and a VA psychiatric evaluation in December 2004, 
and a specific opinion as to her claim of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person was obtained.

In this case, the appellant's identified and authorized 
treatment records relevant to the issue on appeal have been 
requested or obtained.  Accordingly, all available records 
and medical evidence have been obtained in order to make an 
adequate determination as to the issue of entitlement to 
special monthly pension based on the need for aid and 
attendance of another person. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA in order to 
decide the issue of entitlement to special monthly pension 
based on the need for aid and attendance of another person.  

Special Monthly Pension Based on Aid and Attendance of 
Another Person

The appellant seeks special monthly pension based on the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable to a spouse of a  
Veteran when the spouse is helpless or so nearly helpless 
that he or she requires the regular aid and attendance of 
another person.  38 C.F.R. § 3.351(a)(5) (2009).  To 
establish a need for regular aid and attendance, the claimant 
must be blind or so nearly blind as to have corrected visual 
acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; a 
patient in a nursing home because of mental or physical 
incapacity; or show a factual need for aid and attendance.  
38 C.F.R.    §§ 3.351(b)-(c), 3.352(a) (2009).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  

The particular personal functions which the claimant is 
unable to perform should be considered in connection with the 
claimant's condition as a whole.  The evidence need only 
establish that the claimant is so helpless as to need regular 
aid and attendance, not constant need.  Determinations that 
the claimant is so helpless as to need regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition requires the claimant to be in bed.  
They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  The claimant 
must be unable to perform one of the enumerated disabling 
conditions, but the claimant's condition does not have to 
present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222 (1996).

The criteria for determining whether a claimant is in need of 
the aid and attendance of another person may be met if he or 
she is bedridden.  Bedridden is defined as a condition that, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that a claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R.  § 3.352.

If the criteria for special monthly pension based on the need 
for regular aid and attendance of another person are not met, 
such can be awarded if a surviving spouse is permanently 
housebound by reason of disability.  38 U.S.C.A. § 1541 (West 
2002); 38 C.F.R. § 3.351(f) (2009).  In this case, as 
discussed above, the appellant is already in receipt of 
special monthly pension based on housebound status.

The record reflects that the appellant has been under private 
medical care for diagnoses of systemic lupus, hypothyroidism, 
chronic gastritis, hyperlipidemia, depression, and 
osteoarthritis, since at least December 2003.  The record 
also reflects that the appellant underwent surgery for a 
subdural hematoma in October 2005.  The fact that the 
appellant has been diagnosed with numerous disabilities that 
compromise her health is demonstrated by the evidence of 
record and is not in dispute.  However, as discussed by the 
Board in some detail above, entitlement to special monthly 
pension based on the need for regular aid and attendance of 
another person requires a specific, and significant, level of 
disability.

The appellant underwent VA Aid and Attendance examination in 
December 2004.  At that time, the examiner noted that the 
appellant had recently been diagnosed with diabetes mellitus.  
The examiner noted that the appellant was brought to the VA 
Medical Center by her neighbor, but that she attended the 
examination alone.  The examiner noted that the appellant was 
not hospitalized or permanently bedridden, that she did not 
demonstrate vision of 5/200 or worse in both eyes, and that 
she was capable of managing her benefit payments.  The 
appellant complained of chronic bladder incontinence, 
occasional loss of memory, and occasional cervical pain and 
"sleepiness" in her feet and legs.  The appellant reported 
that her occasional loss of memory was not severe enough to 
limit her activities of daily living, and that her cervical 
pain and "sleepiness" in her feet and legs was not severe 
enough to limit motion.  She stated that she would stay in 
bed if her pain was intense.  She would get up every morning 
and go to her sister's house to spend the day.  She was able 
to travel beyond her home alone, if needed.  She added that 
her depression and low back pain were the disabilities 
causing her to require the need of regular aid and attendance 
of another person.

On physical examination in December 2004, the appellant was 
alert and oriented to time, place, and person.  The appellant 
demonstrated a depressed mood and crying spells during the 
examination.  The examiner noted that the appellant had a 
small build, demonstrated good posture, and appeared younger 
than her chronological age.  She demonstrated an adequate 
gait, and good strength and unimpaired motion in her 
extremities, without deficits in weight bearing, balance, and 
propulsion, or the need for an assistive device.  The 
examiner indicated that the appellant was able to self-feed, 
fasten clothes, bathe, and attend to the wants of nature 
without major restriction.  

The appellant also underwent VA psychiatric evaluation in 
December 2004.  At that time, she complained of feeling sad, 
depressed, tense, and anxious, a loss of interest or pleasure 
in the activities of daily living, a loss of appetite, and a 
lack of concentration and energy.  She reported that she 
experienced insomnia and frequent crying spells.  The 
examiner noted that the appellant reported that she ate all 
of her meals at her sister's house.  On mental status 
examination, the appellant was alert and in contact with 
reality, established eye contact, and demonstrated coherent 
and logical thought processes, good judgment, and fair 
insight.  The appellant demonstrated an intact memory, a 
depressed mood, without phobias, obsessions, or panic 
attacks, and a constricted and appropriate affect.  The 
appellant demonstrated mild psychomotor retardation.  The 
examiner opined that the appellant's symptoms were seriously 
interfering with her social functioning.  The examiner added 
that the appellant was able to maintain basic activities of 
daily living.  The appellant was diagnosed with major 
depressive disorder, recurrent, severe, without psychotic 
features.

At the time of the appellant's December 2005 hearing before a 
decision review officer of the RO, she reported that she 
lived alone, and that she does things for herself.  The 
appellant reported that subsequent to her recent subdural 
hematoma surgery, she was advised not to bend over or lift 
heavy things.  The appellant reported that she does not go 
out alone, and that her neighborhood took her everywhere 
after her surgery.  

It is clear, by report of the December 2004 VA Aid and 
Attendance examination and psychiatric evaluation, that the 
appellant is not blind as that term is defined by the 
provisions of 38 C.F.R. § 3.351 (2009), and that she is not a 
patient in a nursing home due to mental or physical 
incapacity, and she does not so contend.  

While the appellant's medical conditions may limit her 
activities, her activities are not so limited that she 
requires the regular aid and attendance of another person.  
At the time of her December 2004 VA Aid and Attendance 
examination, the appellant ambulated without assistance and 
indicated that she was able to travel beyond her home alone, 
if needed.  She additionally reported that she was able to 
travel to her sister's house daily.  In addition, the 
appellant was able to self-feed, dress, bathe, and attend to 
the wants of nature, and was not confined to her bed.  

The evidence as a whole does not suggest that the appellant 
requires the regular aid and attendance of another person.  
The Board considers it significant that the appellant lives 
alone, demonstrates good strength and unimpaired motion, and 
is able to complete the activities of daily living without 
major restriction.  There is simply no evidence of record 
indicating that the appellant is unable to keep herself clean 
and presentable, feed herself, and attend to the wants of 
nature by herself.  Additionally, the evidence of record does 
not suggest that the appellant requires assistance in terms 
of protecting her from the hazards or dangers incident to her 
daily environment.  Specifically, there is of record no 
report of the appellant injuring herself or creating 
hazardous situations.

Overall, the preponderance of the evidence of record is 
against finding a factual need for aid and attendance of 
another person.  While the appellant may occasionally require 
the assistance of another individual as a result of her 
disabilities, this is not the type of aid and attendance 
contemplated in the regulation.  It appears that the 
appellant is able to maintain herself and her household.

In arriving at this decision, the Board is aware that as a 
person ages, the need for aid and attendance of another 
person may change.  Therefore, appellant is advised that 
should her needs change in the future, she is encouraged to 
reapply special monthly pension benefits based on the need 
for aid and attendance of another person, and her potential 
entitlement will be determined in light of the facts then of 
record.  At this time, however, because the evidence here is 
not in equipoise, and, in fact, the absence of evidence to 
support the claim suggests that the preponderance of the 
evidence is against the appellant's claim, the benefit-of-
the-doubt doctrine is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55- 57 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  Thus, special monthly 
pension based on the need for aid and attendance of another 
person is not warranted.


ORDER

Special monthly pension based on the need for aid and 
attendance of another person is denied.


REMAND

Unfortunately, a remand is required in this case prior to 
further disposition of the claim of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1151.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the 
appellant's claim.

The appellant claims that the Veteran's death was the direct 
result of negligent treatment received at VA facilities in 
San Juan, Puerto Rico, prior to his death in  1986.  
Specifically, the appellant asserts that the Veteran should 
have been given chemotherapy at the time of his bladder 
surgery, and that she heard the Veteran's doctor report that 
the Veteran needed chemotherapy.  

DIC shall be awarded for a qualifying death of a  Veteran in 
the same manner as if the death were service connected.  Such 
is considered a qualifying death if the death was not the 
result of the  Veteran's willful misconduct and the death was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the death was:  (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination; or (2) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).

VA's duty to assist requires obtaining a medical opinion in 
certain circumstances. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009), see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As a medical opinion as to the 
relationship between VA care received and the Veteran's death 
has not been obtained, the Board finds that on remand such 
opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain a medical 
opinion from a VA physician regarding 
the relationship between VA care 
received and the Veteran's death.  The 
physician
should opine as to whether the 
Veteran's death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished by a VA employee 
or in a VA facility, and was the 
proximate cause of the Veteran's death 
due to:  (1) carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing such 
care, treatment, or examination; or (2) 
an event not reasonably foreseeable?  
In this regard, the physician should 
consider the appellant's assertion that 
the Veteran should have received 
chemotherapy at the time of his bladder 
surgery, as well as her allegation that 
the Veteran's doctor ordered 
chemotherapy and such was not provided.  

The physician is advised that the 
"proximate cause" is the action or 
event that directly caused the death, 
as distinguished from a remote 
contributing cause.

The physician is also advised that 
"carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault" may be shown 
by evidence that VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider.

The physician is specifically requested 
to address whether VA failed to 
exercise the degree of care that would 
be expected of a reasonable health care 
provider.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The physician 
should fully articulate a sound 
reasoning for all conclusions made.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and her representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


